 


 HR 4193 ENR: Smart Savings Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 4193 
 
AN ACT 
To amend title 5, United States Code, to change the default investment fund under the Thrift Savings Plan, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Smart Savings Act. 
2.Thrift Savings Plan default investment fund 
(a)In generalSection 8438(c)(2) of title 5, United States Code, is amended to read as follows: 
 
(2) 
(A)Consistent with the requirements of subparagraph (B), if an election has not been made with respect to any sums available for investment in the Thrift Savings Fund, the Executive Director shall invest such sums in an age-appropriate target date asset allocation investment fund, as determined by the Executive Director. Such investment fund shall consist of any of the funds described in subsection (b). 
(B)If an election has not been made by an eligible member under section 8440e with respect to any sums available for investment in such member’s Thrift Savings Fund account, the Executive Director shall invest such sums in the Government Securities Investment Fund.. 
(b)Acknowledgment of riskSection 8439(d) of title 5, United States Code, is amended— 
(1)by inserting (1) before Each employee; and 
(2)by adding at the end the following new paragraph: 
 
(2)Prior to enrollment in the Thrift Savings Fund, or as soon as practicable thereafter, an individual who is automatically enrolled pursuant to section 8432(b)(2) shall receive the risk acknowledgment information described under paragraph (1).. 
(c)Technical and conforming amendmentSection 8472(g)(2) of title 5, United States Code, is amended by striking required by section 8438 of this title to be invested in securities of the Government and inserting under section 8438(c)(2)(B). 
(d)GuidanceNot later than 9 months after the date of enactment of this Act, the Executive Director (as that term is defined under section 8401(13) of title 5, United States Code) shall develop and issue guidance implementing the requirements of this Act. 
(e)Effective date and applicationThe amendments made by subsections (a) and (b) shall— 
(1)take effect on the date that the Executive Director issues guidance under subsection (d); and 
(2)apply to individuals enrolled in the Thrift Savings Plan on or after such date. 
3.Clarification of fiduciary protections Section 8477(e)(1)(C)(ii) of title 5, United States Code, is amended— 
(1)in subclause (II)— 
(A)by inserting or beneficiary after participant; and 
(B)by inserting or option after fund; and 
(2)in subclause (III)— 
(A)by inserting or beneficiary after participant; and 
(B)by inserting or beneficiaries’  after participants’. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
